Citation Nr: 0500984	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-20 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  He served in Vietnam, and received the Army 
Commendation Medal, Air Medal, and Aircraft Crewman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for PTSD and for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had VA physical and mental health examination in 
November 2001.  The veteran's claims folder was not available 
to the examiners.  In April 2004, he had a hearing at the RO 
before the undersigned Veterans Law Judge.  He testified that 
tinnitus began while he was in service.  He also provided 
additional information as to PTSD stressors, his current 
symptoms, and treatment.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's testimony provides evidence of current PTSD and 
tinnitus symptoms.  It also provides evidence linking those 
symptoms to service.  An examination is needed to determine 
whether he has current PTSD or tinnitus, and, if so, whether 
those disabilities are related to service.

At the hearing, the veteran the veteran reported receiving 
mental health treatment at the VA Medical Centers (VAMCs) in 
Walla Walla, Washington, and Seattle, Washington (American 
Lake Division).  He testified that he would be entering an 
inpatient PTSD program at American Lake later that day.  
Records of that treatment should be obtained.

VA has a duty to inform claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b) (2004).  In this 
case, VA provided the veteran with a September 2001 notice of 
the type of evidence needed to support his claims, indicating 
what the veteran should do toward obtaining such evidence, 
and what VA would do.  The RO invited the veteran to submit 
evidence relevant to the claim on appeal.  VA did not 
specifically tell the veteran to submit all evidence in his 
possession that is relevant to his claims.  On remand, the 
AMC or RO should issue the veteran a notice to submit all 
evidence in his possession that is relevant to his PTSD and 
tinnitus service connection claims.

In addition, in a July 2003 rating decision, the RO denied 
service connection for disorders of the right and left 
shoulders.  In September 2003, the veteran wrote that he was 
filing a notice of disagreement with the July 2003 decision.  
He went on to write, however, that he agreed that his 
shoulder disorders did not occur while he was in service.  
The AMC or RO should ask the veteran to clarify whether he is 
appealing the denial of service connection for right and left 
shoulder disorders.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should tell the veteran 
to submit all evidence in his possession 
that is relevant to his PTSD and tinnitus 
claims.

2.  The AMC or RO should obtain all 
records of the veteran's inpatient and 
outpatient treatment for tinnitus or 
PTSD, from 1995 to the present, from the 
VAMC in Walla Walla, Washington, and the 
American Lake Division of the VAMC in 
Seattle, Washington, including the report 
of inpatient hospitalization at American 
Lake in April 2004.

3.  The AMC or RO should schedule the 
veteran for a new psychiatric examination 
in relation to his claim for service 
connection for PTSD.  The examiner should 
review the claims folder.  If PTSD is 
diagnosed, the examiner should indicate 
which reported stressors support the 
diagnosis.

4.  The AMC or RO should schedule the 
veteran for a new audiological 
examination.  The examiner should review 
the claims folder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
tinnitus is related to noise exposure 
during service.

5.  The AMC or RO should ask the veteran 
to clarify whether he is appealing the 
denial of service connection for right 
and left shoulder disorders.

6.  Thereafter, the AMC or RO should 
review the veteran's claims on appeal.  
If any claim remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


